DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

Applicant's election with traverse of group I and an extract from inflamed tissues inoculated with vaccine virus [sic] in the reply filed on June 26, 2022 is acknowledged.  The traversal is on the ground(s) that based on MPEP 803, search and examination of the entire application can be made without serious burden and therefore all such claims must be examined on the merits.  This is not found persuasive because the instant application is a National Stage Entry of a PCT and for such applications, restriction is based of the Unity of Invention standard (see MPEP 823 and sections cited therein) which does not have a criterion of a serious search and examination burden. As the arguments do not relate to the appropriate restriction standard, the arguments are unpersuasive.
The requirement is still deemed proper and is therefore made FINAL.
The Examiner is interpreting the elected species as “vaccinia virus” as “vaccine virus” is not disclosed anywhere in the specification as originally filed while numerous claims reference “vaccinia virus”. 

Claim Objections

Claim 3 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). While claims 2 and 3 are not worded identically, when the scope of the claimed subject matter is analyzed, both claims 2 and 3 claim the same agent and therefore are substantial duplicates.

Claim Rejections - 35 USC § 112 – Written Description

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 – 3, 5 – 7 and 9 – 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
The instant claims are drawn to a method in which patients in need of promoted production of a lipocalin-type prostaglandin D2 synthase (L-PGDS) are administered a L-PGDS production agent. Thus, the scope of the claimed production agent is any agent that results in the production of L-PGDS. However, the examples of such L-PGDS production agent set forth in the disclosure as originally filed do not form a representative number of species within the claimed agent. While not every species within a genus must be disclosed, a representative number is required. Small molecule, protein and nucleic acid production agents could have the required function and fall within the scope of the claims. The disclosure relates to a particular extract of inflamed skin tissue from rabbits inoculated with the vaccinia virus that is a non-protein active substance (¶ [0077] of the PGPub of the instant application) but even claims 2 and 3 are not limited to such an extract and agents from within the extract and additional materials may be present. Garcia-Fernandez et al. (J Neurochem, 2000, cited on IDS filed Jan 8, 2021) indicates that the small molecule dexamethasone induces L-PGDS expression in mouse neuronal cells. Gene therapy methods such as CRISPR would also fall within the scope of the claims but no disclosure of any nucleic acid constructs is present in the disclosure as filed. 
While small molecules, proteins and nucleic acids could be screened for the required activity, that is insufficient to meet the written description requirement. An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed (MPEP 2163 (II)(A)(3)(A)). Given the large diversity of possible production agents and the limited nature of the disclosed agents in the disclosure and absence of a structure-functional relationship for even a subset of production agents (e.g., the small molecule agents) for compounds that are capable of promoting the production of L-PGDS, possession of a representative number of species within the scope of the production agents encompassed by the instant claims at the time the application has not been demonstrated and therefore the written description requirement has not been fully satisfied. The dependent claims fall therewith.

Claim Rejections - 35 USC § 112 - Indefiniteness

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 3, 5 – 7 and 9 – 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The patient population to be treated is not clear as the preamble and active step result in a circular definition and it is not clear who is in need of the promoting production of L-PGDS. Would any person benefit from increased L-PGDS? Or are only subjects at risk of, for example, developing Alzheimer’s disease encompassed by the claims? Based on dependent claim 5, the agent can be a brain protective agent, which would seem to include anyone as anyone is at risk of brain injury or age-related decline in function, such as stroke, decreased memory, possible concussion, etc. Claim 6 reinforces such a view as the agent can be “prophylactic, therapeutic or relapse prophylactic” for cerebral infarct. The distinction between a therapeutic agent and a “relapse prophylactic” is not understood as the latter does not appear to be a term of art and something that would treat cerebral infarct would seem to also be acting to prevent a relapse, particularly as all the agents must be a production agent for L-PGDS. Claims 9 and 10 relate to Alzheimer type dementia and wherein the agent has amyloid-beta deposition inhibitory activity. The dependent claims fall therewith. Please clarify.

Claims 13 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The instant claims are drawn to a method with an active step of administration of a lipocalin-type prostaglandin D2 synthase production agent. Dependent claims 13 and 14 recite that the agent is an “injection preparation” (claim 13) or an “oral preparation” (claim 14). It is not clear if these claims are just specifying that the form of the agent is suitable for injection and oral administration respectively or actually requiring administration by such a route since the claims are method claims. A liquid formulation would read on both an injection preparation and oral preparation as it could be injected or swallowed but not if the particular administration route must also be carried out. Claims 13 and 14 are indefinite as it is not clear if the claims are merely specifying that the form of the agent is suitable for such administration routes or because the claims are drawn to a method and not a composition, requiring the particular administration route. Please clarify.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 – 3, 5 – 7 and 9 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lau (US 2011/0268814).
Lau discloses the treatment of acute cerebrovascular disease and the use of extracts from rabbit skin inflamed by vaccinia virus to manufacture a medicament for such use (whole document, e.g., abstract). Stroke, an acute cerebrovascular disease, is the third leading cause of death in worldwide populations (¶ [0002]). The extracts from rabbit skin inflamed by vaccinia virus are commerically available under the trade name ANALGECINE® (¶ [0005]) and provided as 10 u/mL injections (¶ [0025]). This liquid also reads on an oral preparation. A rat model of cerebral artery obstruction was used and animals were administered ANALGECINE® (¶ [0025[ onward, ¶¶ [0027] and [0028] in particular). As shown in table 1 (¶ [0043]), the 40 u/kg ANALGECINE® group showed significantly improved neural function symptoms, significantly decreased lactic acid (¶ [0045]) and significantly increased SOD levels (¶ [0046]). 
Claims 5 – 7 and 9 – 11 recite particular activities for the agent (e.g., a brain protective agent). These activities are inherent to the composition administered and both Liu et al. and the instant application disclose the administration of an extract of inflamed skin, such as from rabbits, inoculated with the vaccinia virus. Such extracts fall within the claimed genus of lipocalin-type prostaglandin D2 synthase production agents and will have the activities recited in the dependent claims as these effects arise from the agents administered. The extracts used in the prior art and the instant application appear identical and as the activity arises from the materials that are present, the agents will necessarily exhibit the same effects (e.g., hypnotic). Similar language is also used to define the patient population being treated and, based on the claimed effects and the disclosures, patients at risk of or suffering from conditions such as stroke and Alzheimer’s fall within the scope of the instantly claimed patient population. Thus, the prior art’s administration of ANGELCINE® to patients to treat cerebral infarct falls within the scope of the instant claims. That the instant claims define the invention in terms of an activity of promoting the production of L-PGDS that was not appreciated by the prior art does not patentably distinguish the instant claims. That Applicants’ claim the extract by the function does not patentably distinguish the instant claims over the prior art. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claim(s) 1 – 3, 5 – 7 and 9 - 14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Liu (WO 2018/161211).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Liu et al. discloses an agent comprising an extract from inflamed tissue inoculated with vaccinia virus that has the function of inhibiting or alleviating Aβ (amyloid beta)-induced damage to the hippocampus that in a preferred embodiment the agent is for the prevention, alleviation or treatment of Alzheimer’s disease (p 2, bottom third of page). Inflamed skin tissue of a rabbit is preferable as an inflamed tissue (p 4, middle of page). The agent can be an injection agent or an oral agent (p 2, last line). The treated APP/PS1 transgenic mice received daily administration of NRP for 3 months (p 6, section (6)). NTP is an abbreviation for NEUROTROPIN®, an analgesic drug containing the extra as an active ingredient (p 1, middle of page). The surface area of Aβ plaque deposits in the mouse model decreased significantly in the NTP-treated group (p 8 section (iv)). These mice were at risk of developing Alzheimer’s and therefore fall within the patient population of the instant claims (see instant claims 7 and 9). As the claimed patient population is administered the same extract as the active steps of the instant claims, the claims are anticipated by Liu et al.
Claims 5 – 7 and 9 – 11 recite particular activities for the agent (e.g., a brain protective agent). These activities are inherent to the composition administered and both Liu et al. and the instant application disclose the administration of an extract of inflamed skin, such as from rabbits, inoculated with the vaccinia virus. Such extracts fall within the claimed genus of lipocalin-type prostaglandin D2 synthase production agents and will have the activities recited in the dependent claims as these effects arise from the agents administered. The extracts used in the prior art and the instant application appear identical and as the activity arises from the materials that are present, the agents will necessarily exhibit the same effects (e.g., hypnotic). Similar language is also used to define the patient population being treated and, based on the claimed effects and the disclosures, patients at risk of or suffering from conditions such as stroke and Alzheimer’s fall within the scope of the instantly claimed patient population. Thus, the prior art’s administration of NEUROTROPIN® to patients at risk of developing Alzheimer’s disease falls within the scope of the instant claims. That the instant claims define the invention in terms of an activity of promoting the production of L-PGDS that was not appreciated by the prior art does not patentably distinguish the instant claims. That Applicants’ claim the extract by the function does not patentably distinguish the instant claims over the prior art. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 – 3, 5 – 7 and 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lau (US 2011/0268814).
Lau is discussed above.
While the instant claims do not require administration to a human patient, administration to a human subject is not disclosed.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the extracts from rabbit skin inflamed by vaccinia virus to a human subject after a cerebral infarct such as a stroke. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because experiments such as those in Lau are performed in animal models to study the effects of a treatment such as extracts from rabbit skin inflamed by vaccinia virus on the brain after experimental induced cerebral infarct. While such animal models are not perfect models of the therapeutic effect in humans, the person of ordinary skill in the art would reasonably expect benefit to human subject following stroke from the administration extracts from rabbit skin inflamed by vaccinia virus. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness.
Claims 5 – 7 and 9 – 11 recite particular activities for the agent (e.g., a brain protective agent). These activities are inherent to the composition administered and both Liu et al. and the instant application disclose the administration of an extract of inflamed skin, such as from rabbits, inoculated with the vaccinia virus. Such extracts fall within the claimed genus of lipocalin-type prostaglandin D2 synthase production agents and will have the activities recited in the dependent claims as these effects arise from the agents administered. The extracts used in the prior art and the instant application appear identical and as the activity arises from the materials that are present, the agents will necessarily exhibit the same effects (e.g., hypnotic). Similar language is also used to define the patient population being treated and, based on the claimed effects and the disclosures, patients at risk of or suffering from conditions such as stroke and Alzheimer’s fall within the scope of the instantly claimed patient population. Thus, the prior art’s administration of ANGELCINE® to patients to treat cerebral infarct falls within the scope of the instant claims. That the instant claims define the invention in terms of an activity of promoting the production of L-PGDS that was not appreciated by the prior art does not patentably distinguish the instant claims. That Applicants’ claim the extract by the function does not patentably distinguish the instant claims over the prior art. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lau as applied to claims 1 – 3, 5 – 7 and 9 – 14 above, further in view of JP2000-016942 (JP’942; original document and English language abstract cited on IDS filed January 8, 2021; complete machine translation accompanies this action).
Lau is discussed above.
Oral administration rather than injection of the extract is not disclosed.
JP’492 discloses a therapeutic agent that contains an inflammatory skin extract inoculated with vaccinia virus, preferably from rabbit skin (overview section at top of p 2). The agent can be administered as an injection or oral preparation (sentence bridging p 2 and 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use either an oral or injection administration route to administer the extract from inflamed tissue inoculated with vaccinia virus for the methods of Lau. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because JP’492 discloses that extract from inflamed tissue inoculated with vaccinia virus can be administered via oral or injection routes while Lau only discloses injection. The person of ordinary skill in the art can determine which known administration route for an extract from inflamed tissue inoculated with vaccinia virus is best suited for a particular patient population.

Claim(s) 1 – 3, 5 – 7 and 9 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu (WO 2018/161211).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Liu is discussed above.
While the instant claims do not require administration to a human patient, administration to a human subject is not disclosed.
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to administer the extracts from rabbit skin inflamed by vaccinia virus to a human subject to inhibit or alleviate Aβ-induced damage to the hippocampus. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because experiments such as those in Liu are performed in animal models of diseases similar to Alzheimer’s disease to study the effects of a treatment such as extracts from rabbit skin inflamed by vaccinia virus. While such animal models are not perfect models of the therapeutic effect in humans, the person of ordinary skill in the art would reasonably expect benefit to human subjects by inhibiting or alleviating Aβ-induced damage to the hippocampus by the administration extracts from rabbit skin inflamed by vaccinia virus. Only a reasonable and not an absolute expectation of success is required for a prima facie case of obviousness.
Claims 5 – 7 and 9 – 11 recite particular activities for the agent (e.g., a brain protective agent). These activities are inherent to the composition administered and both Liu et al. and the instant application disclose the administration of an extract of inflamed skin, such as from rabbits, inoculated with the vaccinia virus. Such extracts fall within the claimed genus of lipocalin-type prostaglandin D2 synthase production agents and will have the activities recited in the dependent claims as these effects arise from the agents administered. The extracts used in the prior art and the instant application appear identical and as the activity arises from the materials that are present, the agents will necessarily exhibit the same effects (e.g., hypnotic). Similar language is also used to define the patient population being treated and, based on the claimed effects and the disclosures, patients at risk of or suffering from conditions such as stroke and Alzheimer’s fall within the scope of the instantly claimed patient population. Thus, the prior art’s administration of ANGELCINE® to patients to treat cerebral infarct falls within the scope of the instant claims. That the instant claims define the invention in terms of an activity of promoting the production of L-PGDS that was not appreciated by the prior art does not patentably distinguish the instant claims. That Applicants’ claim the extract by the function does not patentably distinguish the instant claims over the prior art. “[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or unknown property which is inherently present in the prior art does not necessarily make the claim patentable. In re Best, 562 F.2d 1252, 1254, 195 USPQ 430, 433 (CCPA 1977).

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 3, 5 – 7 and 9 – 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7 of U.S. Patent No. 11,235,006. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US’006 recite the administration of an extract of inflamed skin tissue such as from rabbits (claim 7) to a patient in need of suppression of HIF-1α in a method for inhibiting or alleviating AP-induced damage in [the] hippocampus (claim 1). While issued claim 1 recites “AP”, a review of the file wrapper indicates that the claim in fact reads “Aβ”, standing from amyloid beta. The patient can have Alzheimer’s disease (claim 5). Such patients fall within the scope of the instant method as the agent administered in the instant claims can have prophylactic or therapeutic effects for Alzheimer type dementia (claim 7 and 9). As the claims of both US’066 and the instant claims administer the same extract to the same patients, the methods of US’066 render obvious the claims of the instant application.

Claims 1 – 3, 5 – 7 and 9 – 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 7 of U.S. Patent No. 11,235,006 in view of JP2000-016942 (JP’942; original document and English language abstract cited on IDS filed January 8, 2021; complete machine translation accompanies this action). The claims of US’006 are discussed above.
Administration routes and oral or injection preparations are not claimed.
JP’492 discloses a therapeutic agent that contains an inflammatory skin extract inoculated with vaccinia virus, preferably from rabbit skin (overview section at top of p 2). The agent can be administered as an injection or oral preparation (sentence bridging p 2 and 3).
It would have been obvious to the person of ordinary skill in the art before the effective filing date of the claimed invention to use either an oral or injection administration route to administer the extract from inflamed tissue inoculated with vaccinia virus for the claimed methods of US’066. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because JP’492 discloses that extract from inflamed tissue inoculated with vaccinia virus can be administered via oral or injection routes. The person of ordinary skill in the art can determine which known administration route for an extract from inflamed tissue inoculated with vaccinia virus is best suited for a particular patient population.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532. The examiner can normally be reached M - F 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nissa M Westerberg/Primary Examiner, Art Unit 1618